Citation Nr: 0733580	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-32 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant served on active duty from May 1980 to May 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that determined new and material evidence had not 
been submitted and to reopen claims for service connection 
for lumbar and cervical spine disabilities.  The appellant 
presented testimony at a personal hearing in June 2007 before 
the undersigned Veterans Law Judge. 


FINDINGS OF FACT

1.  In an unappealed March 2002 rating decision, the RO 
denied entitlement to service connection for C6-C7 and for 
L5-S1 herniated disc.

2.  Evidence received since the March 2002 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claims for service connection for cervical and lumbar 
spine disabilities, is cumulative and redundant, and by 
itself or in connection with the evidence previously of 
record, does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a herniated disc at C6-
C7 has not been received, and the appellant's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a) (2007).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for a herniated disc at L5-
S1 has not been received, and the appellant's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  With respect to claims to reopen, the 
claimant must be specifically notified of the reason for the 
prior denial and the evidence necessary to reopen the claim 
as well as substantiate the claim.  Kent v. Nicholson, 10 
Vet. App. 1 (2006).  

Here, the RO sent correspondence in January 2005 and October 
2006; and a rating decision in June 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in a statement of 
the case in September 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Although the appellant submitted additional 
evidence after the statement of the case in September 2006 
and the notice in October 2006, he waived RO review that 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  The appellant, through his 
representative, contends, in essence, that the May 2005 VA 
examination was not adequate as the examiner was a 
physician's assistant and not an orthopedic specialist.  The 
Board notes, however, that the examination report indicates 
that an advanced registered nurse practitioner and a medical 
doctor were the examining providers.  Accordingly, the Board 
finds that the examination was adequate.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The appellant seeks entitlement to service connection for a 
herniated disc at C6-C7 in the cervical spine and for a 
herniated disc at L5-S1 in the lumbar spine.  Those issues 
was previously denied by the RO in a March 2002 decision.   

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Under the provisions of 38 
C.F.R. § 3.156(a), evidence is considered new if it was not 
previously submitted to agency decisionmakers.  Struck v. 
Brown, 9 Vet. App. 145 (1996); Blackburn v. Brown, 8 Vet. 
App. 97 (1995); Cox v. Brown, 5 Vet. App. 95 (1993).  
Material evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Court 
of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim.  Moray v. Brown, 5 Vet. App. 211 (1993).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

Initially, the RO denied entitlement to service connection 
for C6-7 and L5-S1 disabilities in a rating decision in April 
2000 as a well grounded claim had not been submitted because 
no nexus between the disabilities and service was shown.  
Evidence considered included service medical records and 
records from the Florida Spine Institute from July 1999 to 
October 1999 showing that the appellant had a total temporary 
disability.  The appellant was notified by letter dated in 
April 2000 that he needed to submit medical evidence showing 
a nexus (link) between his current chronic disability and his 
military service.  

After passage of The Veterans Claims Assistance Act, Public 
Law No. 106-475, 114 Stat. 2096 (2000), which eliminated the 
requirement that a claimant submit a well-grounded claim, the 
RO notified the appellant that his claim would be reviewed 
again and provided the required notice in April 2001.  The RO 
then reviewed the evidence of record and denied the claim in 
a March 2002 rating decision.  

Evidence reviewed at the time of the March 2002 rating 
decision included service medical records, records from the 
Florida Spine Institute, and records from Dr. R.D.G. dated 
from June 1999 to January 2001.  

Service medical records considered show that in September 
1982 the appellant complained of a back injury due to a fall 
out of a chair three days earlier.  The assessment was low 
back pain.  In late December 1982 the appellant complained of 
neck pain on both sides after a physical training test the 
prior day.  He was referred to a Troop Medical Clinic where 
he complained of an injury to his neck on a parachute jump 
approximately six days earlier.  The neurological examination 
was grossly normal.  There was a muscle facet spasm on the 
right.  An x-ray of the cervical spine was within normal 
limits.  The assessment was "CMS" C4, C5.  Four days later 
when seen for follow-up the assessment was resolving "CMS".  
At his separation examination in March 1983, it was noted 
that his spine was tender along lower rib left posteriorly.  
The appellant reported that since his last physical 
examination, he had back problems and neck injuries.  Back 
strain was noted.  

Private medical records from the Florida Spine Institute from 
July 1999 to November 1999 show that the appellant had a 
total temporary disability but did not state the disability 
or the cause.  

Private medical records from Dr. R.D.G. dated from June 1999 
to January 2001 show that the appellant sought evaluation 
after suffering a fall when he slipped on a fishing boat at 
work approximately nine days earlier.  He had sought 
treatment at an emergency room three days after the fall but 
the pain, including neck and low back pain, was persistent 
and progressive.  He denied any previous episodes of pain in 
the past.  He was diagnosed with a herniated disc at C6-7 and 
a herniated disc at L5-S1 with clinical radiculopathy.  A 
medical progress note by Dr. S.W. in February 2000 for 
follow-up of the appellant's cervical and lumbar disc 
condition indicated that his symptoms all stemmed from an 
injury that occurred in June 1999.  

The March 2002 rating decision indicated that there was no 
evidence of any chronic disability following service which 
could be associated with active duty.  The records showed 
that the veteran's complaints were the result of injuries 
which occurred in 1999 and were not associated with any 
active duty episodes of more than 16 years earlier.  The 
appellant did not appeal this decision and therefore it is a 
final decision.  38 C.F.R. §§ 20.302, 20.1103.  

In October 2004, the appellant submitted a claim for injury 
to his spine and back incurred on active duty in 1982.  He 
claimed that during a parachute landing at Fort Bragg, North 
Carolina, he landed on his neck and back injuring C6-7 and 
L5-S1.  

The RO initially determined that new and material evidence 
had not been submitted and denied the claim in a June 2005 
rating decision.  Upon review, a DRO found that new and 
material evidence had been received, reopened the claim, and 
denied the claim on the merits.  Although the Decision Review 
Officer reopened the claim, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

Additional evidence has been added to the record in 
conjunction with the appellant's attempt to reopen his claim.  
The Board has reviewed the evidence submitted subsequent to 
the March 2002 decision, the last final decision, in the 
context of all the evidence of record.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The evidence received into the record since the March 2002 
rating decision includes statements from the appellant, 
duplicate copies of service medical records, additional 
treatment records from Dr. R.D.G., VA treatment records, 
report of a VA examination in May 2005, information from a 
web site regarding skeletal injuries incurred in different 
types of activities, a copy of a Board decision for another 
veteran's claim, private medical records, and testimony at a 
personal hearing in June 2007.

The Board finds that the evidence received since the March 
2002 rating decision, presumed credible for this purpose, 
when viewed with that previously of record, is not new and 
material evidence as defined by regulation.  38 C.F.R. § 
3.156(a).  The previously considered evidence showed that the 
appellant had a herniated disc at C6-7 and a herniated disc 
at L5-S1, but failed to show such in service and failed to 
relate the claimed herniated discs to service.  The 
additional evidence submitted since the March 2002 rating 
decision does not show a herniated disc at C6-7 or at L5-S1 
in service or relate the appellant's herniated disc at C6-7 
and L5-S1 to service and thus does not raise a reasonable 
possibility of substantiating the appellant's claim.

The appellant submitted service medical records which were 
duplicate copies of ones previously considered.  Duplicate 
statements or documents, by their very nature, are not new 
and material.  38 C.F.R. § 3.156.

Additional private medical records from Dr. R.D.G. show that 
the appellant continued to have chronic pain syndrome with 
complaints of neck and low back pain.  Although these records 
are new as they were not previously considered, they are not 
material.  They do not provide a link between the appellant's 
current cervical and lumbar spine disorders and service.  
Thus, this evidence does not raise a reasonable possibility 
of substantiating the claim.

VA treatment records from September 1999 through March 2007 
to include an MRI in September 2004 and a duplicate copy 
thereof, which while new do not constitute material evidence.  
These records show treatment for diagnosed cervical and 
lumbar spine conditions, to include an entry in May 2005 
reflecting that the appellant re-injured his back from a fall 
from a truck, but do not provide competent medical evidence 
of a link between the appellant's current back disorders and 
service.  Thus, this evidence does not raise a reasonable 
possibility of substantiating the claim.  

After examination of the appellant and review of the claims 
file, a VA examiner in May 2005 stated that regarding the 
appellant's lumbar disc disease and his acute lumbar strain 
in the service, an opinion could not be offered because such 
knowledge was not available in the medical literature and any 
opinion would be speculation.  A speculative medical opinion 
that could not establish a medical nexus is not new and 
material evidence to reopen the claim.  This evidence does 
not raise a reasonable possibility of substantiating the 
claim.

Private medical records dated in July 2007 show that the 
appellant underwent a left L5-S1 laminotomy, diskectomy.  The 
records indicate that the appellant provided a history of 
having an injury to his neck and back after a parachute jump 
approximately five years earlier (the time the injury 
occurred apparently is in error) and having had persistent 
back pain with radiation down his leg.  Although this medical 
record is new as it was not previously considered, it is not 
material as it does not raise a reasonable possibility of 
substantiating the claim.  This record includes a history 
given by the appellant of having a back injury due to a 
parachute jump presumably in service with post service 
symptoms of pain.  However, this lay history is not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional.  LaShore v. 
Brown, 8 Vet. App. 406 (1995).  This evidence, although new, 
is not material as it is not competent medical evidence of a 
L5-S1 disc herniation in service and does not provide a link 
between the appellant's current herniated disc disorder and 
service.  Thus, this evidence does not raise a reasonable 
possibility of substantiating the claim for L5-S1 disc 
herniation.

The appellant has submitted additional statements as to the 
symptoms and treatment he experienced in service and post 
service.  In essence, he contends that he had a neck and back 
injury while in service and continued to have pain which was 
aggravated by the work-related back injury due to a fall in 
1999 resulting in a herniated disc at C6-7 and L5-S1 and disc 
surgery at L5-S1 performed in July 2007.  He contends that 
current cervical and lumbar spine disorders are related to 
service.  The appellant's statements are cumulative of 
evidence previously considered and are not new and material 
evidence.

The medical information which the appellant submitted in 
support of his claim, although new, is not material because 
it does not demonstrate a nexus between the veteran's 
disabilities and his service.  A medical article as evidence 
must demonstrate a connection between a current disability 
and service.  Libertine v. Brown, 9 Vet. App. 521 (1996).  
Although the literature suggests that there may be varied 
causes of neck injuries and back injuries due to parachute 
jumping, bungee jumping, and sky diving, that literature does 
not discuss generic relationships with a degree of certainty 
which, under the facts of this case, serves to establish a 
link between the appellant's claimed disability and his 
service.  Sacks v. West, 11 Vet. App. 314 (1998).  As such, 
it is not new and material evidence.

The copy of a prior Board decision on a claim filed by 
another appellant is not new and material evidence for this 
case.  The Board is required to review the evidence of record 
for each claim on a de novo basis and without providing any 
deference to a prior Board decision.

The appellant testified as to a parachute injury and falling 
out of a chair in service and described symptoms and the 
effect on his daily activities.  He testified that the first 
time he saw a doctor post service for back pain was in 1999 
after the work-related injury.  Prior to that he used over-
the-counter medication for pain.  Although the testimony 
presented at the hearing by the appellant is new, in that it 
was not previously of record, it is not material.  This 
testimony is cumulative of the evidence of record at the time 
of the March 2002 decision.  The appellant is competent to 
report his symptoms.  However, the record does not reflect 
that he possesses a recognized degree of medical knowledge 
that would render them competent to offer opinions as to 
medical diagnosis or causation.  Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, although he may 
sincerely believe that his present cervical spine and lumbar 
spine disorders are related to service, his opinion is not 
competent evidence.  His assertion of medical causation of 
his current cervical and lumbar spine disorders cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211 (1993).

In summary, the Board finds that the evidence received 
subsequent to the March 2002 rating decision is not new and 
material and does not serve to reopen the claim for 
entitlement to service connection for cervical and lumbar 
spine disabilities.  Having found that the evidence is not 
new and material, no further adjudication of this claim is 
warranted.  Barnett v. Brown, 8 Vet. App. 1 (1995); Kehoskie 
v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been received, the 
appellant's petition to reopen his claim for service 
connection for a cervical spine disability is denied.

New and material evidence not having been received, the 
appellant's petition to reopen his claim for service 
connection for a lumbar spine disability is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


